Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima (USPN 4,531,426) in view of Shibahata (USPN 4,540,059).
 
Regarding claim 1, Iijima teaches a steering device (in Figure 1), comprising: a rack shaft 3 configured to turn wheels; a pair of tie rods 8 connected to both end parts of the rack shaft; a rack housing portion 2 housing the rack shaft; a pinion gear 3a provided on one end side of the rack housing portion, the pinion gear being configured to transmit a rotational force to the rack shaft; a first supporting portion 11, 13, provided on the rack housing portion, the first supporting portion being configured to support the one end side of the rack housing portion by being mounted on a vehicle body; and a second supporting portion 12, 14, provided on the rack housing portion, the second supporting portion being configured to support other end side of the rack housing portion by being mounted on the vehicle body, wherein the second supporting portion is movable in an axial direction of the rack housing portion from a proper position to an escaping position on the side of the pinion gear (the second supporting portion 12, 14, is clamped to a smooth outer portion of the rack housing 2 so it is capable of axially shifting.  The proper position is a position where the second supporting portion fixes the rack 
Shibahata shows, in Figure 2, a steering device having a steering rack 20, rack housing 14, and tie rods (at opposite ends of the rack 20).  The tie rods appear to be shorter than the distance from one end of the rack housing 14 to the pinion 24.  
It would have been obvious to one of ordinary skill in the art to dimension the tie rods of Iijima so that the rack housing 2 from the other end to the pinion housing 1 is longer than the tie rod (that would make, in the potential escaping position, the distance from a tip of the tie rod to the second supporting portion more than twice the length of the tie rod) in order to appropriately size the tie rods for a conventional steering device.
Regarding claim 2, the second supporting portion of Iijima includes a mount member 12 made of an elastically deformable material, the mount member having an opening, through which the rack housing portion is inserted, and a bracket 14 configured to mount the rack housing portion on the vehicle body via the mounting member.  
Regarding claim 3, an outer diameter of the rack housing portion is uniform from the proper position to the escaping position (as seen in Figure 1 of Iijima).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iijima (USPN 4,531,426) in view of Archer (USPN 8,839,902).
Iijima teaches steering device comprising: a rack shaft 3 configured to turn wheels; a pair of tie rods 8 connected to both end parts of the rack shaft; a rack housing portion 2 housing the rack shaft; a pinion gear 3a provided on one end side of the rack housing portion, the pinion gear being configured to transmit a rotational force to the rack shaft; a first supporting portion 11, 13, provided on the rack housing portion, the first supporting portion being configured to support the one end side of the rack 
Iijima fails to show side plates through which the tie rods are inserted.
Archer shows a steering device with a rack and pinion assembly 52 and tie rods 54, 56, that extend through side plates 22, 24, of a structural assembly of a vehicle (seen in Figure 1).  
It would have been obvious to one of ordinary skill in the art to positon the steering device of Iijima so that the tie rods extend through side plates, as taught by Archer, in order to position the steering rack in a known structural assembly of a vehicle.  When the tie rods are positioned in the side plates, as taught by Archer, and the second supporting portion 12, 14, of Iijima is positioned close to the pinion gear, a distance from a side plate of a vehicle body frame, through which the tie rod on the other end side of the rack housing portion is inserted, to the second supporting portion is longer than a distance from a side plate of the vehicle body frame, through which the tie rod on the one end side of the rack housing portion is inserted, to a tip of the tie rod on the one end side.  


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

amb